United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
REGION II, Edison, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0746
Issued: November 9, 2020

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On February 7, 2020 appellant, sought an appeal from a purported September 20, 2019
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 20-0746.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation Act.
The case record as transmitted to the Board does not contain a final adverse decision of OWCP
issued within 180 days from the date of docketing of the current appeal. The September 20, 2019
decision vacated a March 7, 2019 preliminary overpayment determination, therefore, it was not
adverse to appellant. As there is no final adverse decision issued by OWCP over which the Board
may properly exercise jurisdiction, the Board concludes that the appeal docketed as No. 20-0746
must be dismissed. Accordingly,

IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0746 is dismissed.
Issued: November 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

2

